STERN, District Judge,
concurring:
I wholeheartedly join in the majority opinion. I write only to emphasize what is, for me, the most important basis for decision.
We are confronted with an order from the court of a state enjoining compliance with the final orders of the courts of the United States.
The state’s order is untenable not only because the prior federal order was res adjudicata, which it was, but because a state has no power to disturb any federal decree. This conclusion flows necessarily from the constitutional principles that structure “Our Federalism,” and most particularly from the supremacy clause.
State courts are “destitute of all power” to interfere with the proceedings or decisions of the national courts. Central National Bank v. Stevens, 169 U.S. 432, 460-61, 18 S.Ct. 403, 413-14, 42 L.Ed. 807 (1898) (exemption from interference by state judicial action is “essential” to the “independence and efficiency of United States courts); see also Riggs v. Johnson, 73 U.S. (6 Wall.) 166, 194-96, 18 L.Ed. 768 (1867) (“the Constitution itself becomes a mockery ... if ... the nation is deprived of the means of enforcing its own laws by the *46instrumentalities of its own tribunals”); McKim v. Voorhies, 11 U.S. (7 Cranch) 279, 280, 3 L.Ed. 342 (the state court has no jurisdiction to enjoin a judgment of the circuit court of the United States). The Constitution’s full faith and credit clause is neither the source of this principle nor the best basis for today’s decision. The clause addresses only relations between states, declaring that one state must respect the judicial proceedings of another state. U.S. Const, art. IV, § 1.
The ultimate source for binding state courts to federal decrees is the supremacy clause, part of article VI, as it operates through article III. See 18 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4468 (1981). Article III gives to the Supreme Court and to congressionally created “inferior courts” the “judicial power” to decide certain “cases” and “controversies.” U.S. Const, art. Ill, §§ 1, 2. Since 1792, finality of judgments has been recognized as an essential attribute of this federal judicial power to render decisions. See Hayburn’s Case, 2 U.S. (2 Dall.) 408, 410, 413, 1 L.Ed. 436 (1792). The statutes enacted to implement the jurisdiction of the Supreme Court and of the lower federal courts, then, are statutes that contemplate entry of final judgments by the federal courts. By command of the supremacy clause, judges in every state are bound by these statutes, which in turn give to the federal courts the power to render unassailable final judgments.
In my view, the courts of the Commonwealth of Pennsylvania were without power to enjoin compliance even with a federal court decree that was preliminary. Indeed, it is for this reason that the federal courts, as a matter of self-restraint, have developed the doctrine of comity so as not to interfere with pending state proceedings. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); see Huffman v. Pursue, Ltd., 420 U.S. 592, 604, 95 S.Ct. 1200, 1208, 43 L.Ed.2d 482 (1974). Without that self-restraint, the courts of the nation could enjoin pending matters in the courts of the states — not merely as victors of a race to judgment rewarded with res adjudi-cata, but as the tribunals of a superior sovereign. If the state courts have no power to interfere with pending federal cases, it follows that they have no power to disturb a federal judgment that was final.